Name: Council Regulation (EEC) No 1898/86 of 17 June 1986 amending Regulation (EEC) No 758/86 on the import system applicable in 1986 to products falling within subheading 07.06 A of the Common Customs Tariff and originating in third countries which are not members of GATT
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20 . 6 . 86 Official Journal of the European Communities No L 164/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1898/86 of 17 June 1986 amending Regulation (EEC) No 758/86 on the import system applicable in 1986 to products falling within subheading 07.06 A of the Common Customs Tariff and originating in third countries which are not members of GATT THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 604/83 of 14 March 1983 on the import system applicable in 1983 to 1986 to products falling within subheading 07.06 A of the Common Customs Tariff and amending Regulation (EEC) No 950/68 on the Common Customs Tariff ('), and in particular Article 1 (d) thereof, Having regard to the proposal from the Commission , Whereas the quantities of manioc which could be imported into the Community in previous years from third countries which are not members of GATT with a levy of 6 % ad valorem were successively fixed at 370 000 tonnes and 300 000 tonnes ; Whereas actual imports of manioc originating in those countries were substantially less than the quotas of 300 000 tonnes fixed by the Council ; whereas in order to take account of this situation, Regulation (EEC) No 758/86 (2) fixed a quota by volume amounting to 200 000 tonnes for 1986 ; Whereas, unlike the years 1984 and 1985, the quantities of manioc available in the countries concerned are higher this year ; whereas, moreover, in view of the Coperation Agreement between the European Economic Community and the Peoples Republic of China, the quota for 1986 should be brought up to the same level as the 1985 quota, HAS ADOPTED THIS REGULATION : Article 1 For 1986, the tariff quota which was fixed by Regulation (EEC) No 758/86 for the products falling within sub ­ heading 07.06 A of the Common Customs Tariff  manioc, arrowroot, salep and other similar roots and tubers with high starch content, excluding sweet potatoes  and originating in third countries not members of GATT, with an import levy limited to 6 % ad valorem, shall be increased to 300 000 tonnes. Article 2 The rules for granting import licences for the tariff quota referred to in Article 1 shall be adopted in accordance with the procedure laid down in Article 26 of Regulation (EEC) No 2727/75 (3). Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 17 June 1986 . For the Council The President H. van den BROEK (') OJ No L 72, 18 . 3 . 1983, p. 3 . ¥) OJ No L 72, 15 . 3 . 1986, p. 1 . (3) OJ No L 281 , 1 . 1 . 1975, p. 1 .